Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: the phrase “controller r main” in claim 1 should be changed to “controller or main”; the phrase “functional the” in claim 4 should be changed to “functional, the”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 7are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 3, the phrase “in the range of 0.1-3.0 volt or 1-20%, specifically 0.1-1.0 volt or 1-7%, and more specifically 0.2-0.7 volt or 0.2- 0.5%” claims ranges within a range and it’s not clear which range is being claimed; for the purpose of prior art rejection(s) below, the phrase has been interpreted to mean “in the range of 0.1-3.0 volt”.  In claim 7, the term “the voltage terminal” has proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,204,899 to Tokugawa et al. (“Tokugawa”) (cited in an IDS).
With respect to claim 1, Tokugawa discloses in Fig. 1 an alternator system comprising:  
an alternator with a stator (e.g., 101) having at least one stationary winding (e.g., 101) and a rotor (e.g., 102) with a rotatable field coil (e.g., 102) for producing alternating current; 
a main voltage regulator (e.g., 3) having a main controller (e.g., 305) and a main power switch (e.g., 308) configured to control the current through the field coil (e.g., 102); 
a redundant voltage regulator (e.g., 7) having a redundant controller (e.g., 702) and a redundant power switch (e.g., 704) configured to control the current through the field coil (e.g., 102); 
wherein the main power switch (e.g., 308), the field coil (e.g., 102) and the redundant power switch (e.g., 704) are connected in series, in that order, and wherein the redundant controller (e.g., 702) is configured to control the redundant power switch 
With respect to claim 2, the redundant voltage regulator (e.g., 7) has an output voltage regulation set-point that is higher than an output voltage regulation set-point (e.g., Ref3 is higher than Ref1/Ref2, according to Col. 5 ll. 17-22, and 702 controls 704 so as to turn 704 off when output voltage from 2 exceeds Ref3 and control the output voltage from 2 to equal Ref2/Ref1 (Ref2/Ref1 are the same according to Col. 5 ll. 17-22), according to Col. 7 ll. 34-39) of the main voltage regulator.  
With respect to claim 3, insofar as understood, the redundant voltage regulator (e.g., 7) has an output voltage regulation set-point that is in the range of 0.1-3.0 volt higher than an output voltage regulation set-point of the main voltage regulator (according to Col. 5 ll. 17-22, Ref3 is higher than Ref1-2 by 1.8V).  
With respect to claim 4, both the main (e.g., 3) and redundant (e.g., 7) voltage regulators are configured for being in operation simultaneously in normal operation of the alternator system (e.g., 3 regulates output of 2 to be Ref1 and 7 regulates output of 3 not to exceed Ref3 while both are in operation according to Col. 7 ll. 34-39), wherein as long as the main voltage regulator (e.g., 3) is fully functional (e.g., regulates output of 2 to be Ref1/Ref2 according to Col. 7 ll. 34-39), the redundant power switch (e.g., 704 is on unless overvoltage condition exceeding Ref3 is detected by 702, according to Col. 7 ll. 34-39) is controlled to be in a conducting state because output voltage of the alternator system is lower than the predetermined output voltage regulation set-point (e.g., when output of 2 is lower than Ref3 of 702, 704 is on, according to Col. 7 ll. 34-39) of the redundant voltage regulator (e.g., 7), and wherein the redundant voltage regulator 
With respect to claim 5, an electrical ground connection (e.g., the ground terminal/node that 202 is connected to) of the main voltage regulator (e.g., 3) is separate and displaced from an electrical ground connection (e.g., the ground terminal/node that 4 is connected to) of the redundant voltage regulator (e.g., by considering 7, 5, 6, and 4 together as a redundant voltage regulator).  
With respect to claim 6, a voltage terminal (e.g., the ground terminal/node that 202 is connected to) of the main voltage regulator (e.g., 3) is separate and displaced from a voltage terminal (e.g., the output terminal/node of 2 coupled to 7 and 4) of the redundant voltage regulator (e.g., 7).  
With respect to claim 7, as best as understood, the voltage terminal (e.g., the output terminal/node of 2 coupled to 7 and 4) of the redundant voltage regulator (e.g., by considering 7, 5, 6, and 4 together as a regulator) is located at a battery positive terminal of a housing (e.g., 70, F2, 30, 1A, 1, and 1B in Fig. 2 together forming a fixed structure as joined structurally on a vehicle has a positive battery terminal coupled to output terminal/node of 2, 7, and 4 as shown in Fig. 1).
With respect to claim 8, each of main (e.g., 3) and redundant (e.g., 7) voltage regulators comprises an individual communication connection (e.g., output connection of 305 for 3 and output connection of 702 for 7).  
With respect to claim 9, the alternator system further comprises a main communication hardware-node (e.g., node between 306 and 5) connected to the communication connection (e.g., output node of 305) of the main voltage regulator (e.g., 3) and a redundant communication hardware node (e.g., node between 703 and 710) connected to the communication connection (e.g., output node of 702) of the redundant voltage regulator (e.g., 7).
With respect to claim 10, the alternator (e.g., 1), the main voltage regulator (e.g., 3) and the redundant voltage regulator (e.g., 7) are located within single alternator housing (e.g., 70, F2, 30, 1A, 1, and 1B in Fig. 2 together forming a fixed structure as joined structurally on a vehicle has a positive battery terminal coupled to output of 2, 7, and 4 as shown in Fig. 1).  
With respect to claim 11, each of the main and redundant voltage regulators (e.g., 3 and 7) comprises a phase detection connection (e.g., 201 connected to different phases/windings of 101) connected at an individual connection to an individual winding (e.g., 3 windings/phases of 101) of the stator.  
With respect to claim 12, a first connection (e.g., input of 305 is coupled to 4) of the main power switch (e.g., 3) is connected to a battery (e.g., 4) positive terminal of the alternator and a second connection of the main power switch (e.g., 308) is connected to the field coil (e.g., 102) on a positive field coil side (e.g., 102 side coupled to 308), and wherein a first connection of the redundant power switch (e.g., 704) is connected to the 
With respect to claim 13, Fig. 1 discloses a power supply for an electrical system comprising a battery (e.g., 4) connected to at least one load and the alternator system (Fig. 1), wherein a positive terminal of the battery is connected to a battery positive terminal of a housing of the alternator (e.g., 70, F2, 30, 1A, 1, and 1B in Fig. 2 together forming a fixed structure as joined structurally on a vehicle has a positive battery terminal coupled to output of 2, 7, and 4 as shown in Fig. 1).  
With respect to claim 14, a vehicle, being a land vehicle, an air vehicle or a marine vessel, comprises a power supply in Fig. 1 (e.g., Col. 6 ll. 15-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842